                                        Velva L. Price
                                  District Clerk, Tn vis County
                                Travis County CourtF ouse Complex
                                        P. 0. Box 6 9003
                                    Austin, Texas 7 767-9003

 December 30, 2020

 VICKIE WARR
 4002 CLINTON LANE
 LAGO VISTA, TX 78645

        RE:     Cause Number D-1-DC-15-90004-A

 To whom this matter concerns,

 Thank you for your recent request for service. "our Supplemental
                                                                   Brief to 11.07 has
 been filed with the papers of your case. A Supç lemental Clerk's
                                                                  Record containing this
 document has been submitted to the Court of Criminal Appeals for their
                                                                          review.
 A file-marked copy of your request is enclosed      For   your records.


Respectfully,
VELVA L. PRICE
District Clerk, Travis County, Texas




               Deputy




                     General Litigation/Government
Administrative Offices     and Family Division             Criminal Division
   (512) 854-9737                                                              Jury/Passport Office
                             (512) 854-9457                  (512) 854-9420        (512) 854-9669
   Fax: 854-4744             Fax: 854-6610                   Fax: 854-4566         Fax: 854-4457
                                   t-\- OC-


Additional information to add to file on James E
                                                 Warr Supplemental Brief to 1107
Please add to file.

 Thank you




\/ickie Warr
4002 Clinton Ln

Lago Vista, Tx 78645

512-221-6418



                                                                      Filed In   The District Court
                                                                         otIT(l6S           oaS
                                                                    On                       11

                                                                    atj
                                                                     Velva L. Price, District Clerk
                                    OC

                         Supplemental Brief to 1107


Submitted facts that would make a big change to this case which is put
                                                                       forth in this
supplemented argument to the case of ineffective assistance of counsel in the
                                                                              case
of the 1107.
This was an arms-length transaction, based off a contract that was not
                                                                       presented in
trial by the defense attorney, which would have clearly shown a
                                                                standard of ground
work to explain how the business of WIG worked.
As stated in the contract, I give WIG $50,000 at which WIG pays
                                                                     a compounded
interest over a period of time with the principle to be paid back in 18
                                                                        months from
the signing. Nowhere on the contract does it state that WIG is investing
                                                                          or buying
anything. What it does state is how the payee will be paid.
This is the same structure or model used by VISA or Mastercard. I decide
                                                                            what I
want to buy and I agree to the terms set by VISA. This is an example
                                                                       of an arms-
length transaction based off a contract which is a promissory note to
                                                                      pay a set
amount in a period of time with a set agreement based on the contract.
If I buy a John Deere mower for $10,000 and use VISA to purchase it, I
                                                                           agree to
pay Visa 18% interest. This is an arms-length transaction
                                                           based off the stipulation
of a contract which is a promissory note. VISA does not care what is
                                                                        purchased.
For that matter I could go to a casino and pull the money off
                                                              VISA and place it all
on one bet at the craps table. VISA does not have anything
                                                             to do with what I do
with the money, only that the terms of the contract are met. This
                                                                   is an arms-length
transaction.
If the defense attorney would have asked the defendant questions about
                                                                       the
structure of the business, thejury wouidhave heard manyTthingslike
     How the business worked
     Was the defendant in default on any of his payments to
                                                              contracts to the
     payees?
     Did the properties involved in the case appreciate in value
                                                                  to show a
     substantial value?
     Did the victims involved in this case claim on their
                                                          taxes that they lost
     money through an investment or a loan?
                                                              Filed In      The District Court
                                                                 of   irw
                                                            at                             aM.
                                                             Velva    1.,   Price, DIstzlct Clerk
        How is there a crime committed if at the time the desist order was
                                                                             issued, no
        payments were defaulted and all properties were paying?
        The history and percentage of mortgages that go full term which
                                                                          is about the
        same set up as a life insurance company.
        Why didn't the defense attorney call expert witnesses in the loan
                                                                           industry to
        substantiate the terms of the contract, and why didn't he ask these
                                                                            simple
       questions of the defendant in front of the jury so they could have
                                                                          understood
       the workings of the business and that losses were only
                                                                incurred after the
       Securities and Exchange Commission ordered the company into
       receivership!
 In said attorney's response to the charge of ineffective counsel,
                                                                    he claims this
 business could never make money, that it was under collateralized,
                                                                        and he listed
 several discounted properties that would never show a profit. Every
                                                                          one of those
 properties has increased substantially in value, according to
                                                               current listings in
 Zillow.com. Defense attorney did not understand the business and
                                                                      was incapable of
 defending Mr. Wan. Had he just admitted that to his client, instead
                                                                       of promising an
 easy acquittal, the outcome of this trial would have been so
                                                               different.
Because of Mr. Ernest Leonard's hubris, and his inability to provide
                                                                         effective
counsel, an innocent man is now beginning his third year in state
                                                                     prison.
In conclusion, we bring this matter to the court in compliance
                                                                 with the standards of
the 1107. And hereby ask the court to set forth the date to look
                                                                  into the evidentiary
hearing to show cause on the matter of the grounds in the 1107. We
                                                                         also set forth
the ground to bring into effect the standards in the federal court
                                                                   this same argument
in the 2255 and the 2254.
Mr. Warr hereby thanks the court for your time on this
                                                       matter and prays upon the
court to grant the hearing.
Respectfully submitted,




James Wan # 2169229
